We concur in the vice-chancellor's finding that the parties to the suit are not husband and wife and that the bill of complaint should be dismissed, and, in the main, we also agree with his reasoning. However, the statement that "an agreement in the present tense to be man and wife, otherwise valid, is an effective marriage even though the relationship be kept secret" does not seem to be essential to the conclusion reached and is susceptible of rather broader application than we wish *Page 169 
to sponsor. We do not hold, and we think that the vice-chancellor did not mean to hold, that a marriage may be established merely by the uncorroborated testimony of one of the alleged contracting parties that there had been such an agreement known only to the two persons involved. Atlantic City Railroad Co. v. Goodin,62 N.J. Law 394, did not go that far.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 15.
For reversal — None.